Citation Nr: 1530428	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for interstitial lung disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1956 to June 1960. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the "Virtual VA" and Veterans Benefit Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for interstitial lung disease with a noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 6833.  According to the general rating formula for interstitial lung disease, ratings for asbestosis are based on two pulmonary function tests (PFTs): forced vital capacity (FVC) and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)).  

During the June 2012 VA examination, the examiner administered an FVC test.  The post-bronchodilator test predicted an FVC of 92 percent.  See 38 C.F.R. § 4.96(d)(5) (directing the evaluator to use the post-bronchodilator results).  However, the examiner indicated that the PFT did not reflect the Veteran's current pulmonary function, and provided no further explanation as to why.  Further, the VA examination did not include a DLCO(SB) test result.  The examiner indicated that this test was not needed for the Veteran's condition, but 38 C.F.R. § 4.97, Diagnostic Code 6833 does require such a test unless there is alternative criteria and the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  The examiner did not indicate why a DLCO(SB) test would not be useful or valid.

The Board notes that in June 2002, the Veteran had an FVC test that predicted 74 percent lung capacity and a DLCO(SB) test that predicted 91 percent.  The results of this FVC test conflict with the results of the June 2012 VA examination.  This was a pre medication reading.  Similar numbers in 2012 were 90 percent of predicted.

For the foregoing reasons, the Board finds that another VA examination is necessary to make a determination in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA respiratory examination, to include PFTs.  The examination report should include both the FVC and DLCO(SB) scores, as well as all other relevant data required to rate respiratory disorders.  The examiner should comment as to whether VA findings are consistent with the private findings that have been submitted (see June 2002 results from Dr. J.B.).  To the extent that there are significant inconsistencies, a medical rationale should be offered if possible.  If the DLCO(SB) test is not useful or valid, the examiner should explain why.  If the PFTs do not reflect the Veteran's current pulmonary function, the examiner should explain why.

2.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




